Title: From John Adams to the Board of Treasury, 8 March [i.e. May 1787]
From: Adams, John
To: Board of Treasury


          
            Gentlemen
            Grosvenor Square March [May] 8. 1787
          
          on Fryday last I had the Honour of your Letter of the fourth of April with two Bills of Exchange inclosed for Seventy five thousand Florins. rejoiced, at the Prospect of Supporting the Credit of the United States, I went immediately, to Mr Ruckers House in Hatton Gardens, in order to present them for Acceptance. But nobody was at home, but a Footman, who told me his Master and the Family were in the Country, and that the Clerk was gone out. on Saturday I went again, and to my astonishment was told by the Clerk that Mr Rucker was gone out of the Kingdom, and that twenty or thirty thousand Pounds in Bills must be noted: and he Shewed me very candidly, a Letter from Messrs Le Couteulx at Paris which explains one Part of the Mystery, and time alone can unravel the rest.— I was much hurt for Mr Rucker and his Family, for the private Credit of American Merchants, and for the public Credit of the United States: but the Evil was without a Remedy. Yesterday the Bills were presented by Mr Collins a Notary Public and regularly protested. at first I was in some doubt whether to send them on with the Protests to Messrs Willinks & Co. But as there is a great Alarm in London, and the Consequences cannot be foreseen, it has been concluded the Safest measure to Send them back to you. I shall transmit your Letter to Amsterdam by this Days Post, with an account of this Misfortune. How We shall be able to discharge the Interest in June, I know not. The Conjectures are very various in the City, whether the Deficiency is in France or America. a great Storm will arise no doubt, and every demand against Mr Morris and his Connections be sent out. So that by the time this Letter shall arive you will be able to judge better, what is to be done. Nothing in my Power to do, to preserve the public Credit, shall be omitted. but at present the Prospect is rather disagreable
          
            P.S. Since writing the above I have thought it better to send only the Protests to you, and to Send the originals to Messrs Willinks &c.
            
              J.A.
            
          
        